 IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

   MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


UNITED STATES OF AMERICA     )
                             )        CRIMINAL ACTION NO.
     v.                      )           1:13cr28-MHT
                             )                (WO)
BLAKE RONNIE ENFINGER        )

                        ORDER

    The court having previously found defendant Blake

Ronnie Enfinger guilty of violations one and two in the

revocation petition (doc. no. 181), as amended (doc.

no. 192), and in light of the proceedings in open court

on December 5, 2019, it is ORDERED that the revocation

petition (doc. no. 181), as amended (doc. no. 192), is

resolved as follows:

    (1)   The term of supervised release is not revoked.

    (2)   The   conditions       of   supervised   release   are

modified as follows:

          (a) Defendant Blake Ronnie Enfinger continues

to be subject to all of the conditions of supervised

release previously imposed.
           (b) Defendant Enfinger shall participate in an

inpatient        substance-abuse          treatment        program,     as

directed by his supervising probation officer, for a

period of six months when a bed becomes available, at a

time determined by his supervising probation officer.

           (c) Defendant Enfinger shall participate in the

Location Monitoring Program for a term of six months

and shall comply with the conditions of home detention,

which     will    be    monitored     by    a    location       monitoring

system.     He is to wear a location monitoring device and

follow     the    monitoring       procedures     specified       by   his

probation officer.             Defendant Enfinger is to pay all

costs of the program based upon his ability to pay as

determined       by    his    probation    officer.      The     six-month

term of home confinement and location monitoring shall

begin     as     soon    as    possible,     until    he    enters     the

inpatient      treatment       program,    and   shall     be    completed

upon release from the inpatient treatment program.

    DONE, this the 9th day of December, 2019.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
